                 Case:4:14-cv-04480-YGR
                 Case  20-16174, 06/16/2020, ID: 11723946,
                                          Document         DktEntry:
                                                     332 Filed       1-1, Page
                                                               06/16/20   Page11of
                                                                                 of33

                                        Office of the Clerk
                       United States Court of Appeals for the Ninth Circuit
                                      Post Office Box 193939
                               San Francisco, California 94119-3939
                                           415-355-8000
Molly C. Dwyer
Clerk of Court                              June 16, 2020


       No.:             20-16174
       D.C. No.:        4:14-cv-04480-YGR
       Short Title:     Twitter, Inc. v. William Barr, et al


       Dear Appellant/Counsel

       A copy of your notice of appeal/petition has been received in the Clerk's office of
       the United States Court of Appeals for the Ninth Circuit. The U.S. Court of
       Appeals docket number shown above has been assigned to this case. You must
       indicate this Court of Appeals docket number whenever you communicate with
       this court regarding this case.

       Motions filed along with the notice of appeal in the district court are not
       automatically transferred to this court for filing. Any motions seeking relief from
       this court must be separately filed in this court's docket.

       Please furnish this docket number immediately to the court reporter if you place an
       order, or have placed an order, for portions of the trial transcripts. The court
       reporter will need this docket number when communicating with this court.

       The due dates for filing the parties' briefs and otherwise perfecting the appeal
       have been set by the enclosed "Time Schedule Order," pursuant to applicable
       FRAP rules. These dates can be extended only by court order. Failure of the
       appellant to comply with the time schedule order will result in automatic
       dismissal of the appeal. 9th Cir. R. 42-1.
        Case:4:14-cv-04480-YGR
        Case  20-16174, 06/16/2020, ID: 11723946,
                                 Document         DktEntry:
                                            332 Filed       1-1, Page
                                                      06/16/20   Page22of
                                                                        of33




                   UNITED STATES COURT OF APPEALS
                                                                      FILED
                           FOR THE NINTH CIRCUIT
                                                                      JUN 16 2020
                                                                     MOLLY C. DWYER, CLERK
                                                                      U.S. COURT OF APPEALS




 TWITTER, INC.,                                 No. 20-16174

               Plaintiff - Appellant,
                                                D.C. No. 4:14-cv-04480-YGR
   v.                                           U.S. District Court for Northern
                                                California, Oakland
 WILLIAM P. BARR, Attorney General;
 UNITED STATES DEPARTMENT OF                    TIME SCHEDULE ORDER
 JUSTICE; CHRISTOPHER WRAY,
 Director of the Federal Bureau of
 Investigation; FEDERAL BUREAU OF
 INVESTIGATION,

               Defendants - Appellees.



The parties shall meet the following time schedule.

If there were reported hearings, the parties shall designate and, if necessary, cross-
designate the transcripts pursuant to 9th Cir. R. 10-3.1. If there were no reported
hearings, the transcript deadlines do not apply.

Tue., June 23, 2020            Appellant's Mediation Questionnaire due. If your
                               registration for Appellate CM/ECF is confirmed after
                               this date, the Mediation Questionnaire is due within
                               one day of receiving the email from PACER
                               confirming your registration.
Wed., July 15, 2020            Transcript shall be ordered.
Fri., August 14, 2020          Transcript shall be filed by court reporter.
       Case:4:14-cv-04480-YGR
       Case  20-16174, 06/16/2020, ID: 11723946,
                                Document         DktEntry:
                                           332 Filed       1-1, Page
                                                     06/16/20   Page33of
                                                                       of33

Wed., September 23, 2020 Appellant's opening brief and excerpts of record
                         shall be served and filed pursuant to FRAP 31 and
                         9th Cir. R. 31-2.1.
Fri., October 23, 2020      Appellees' answering brief and excerpts of record
                            shall be served and filed pursuant to FRAP 31 and
                            9th Cir. R. 31-2.1.

The optional appellant's reply brief shall be filed and served within 21 days of
service of the appellees' brief, pursuant to FRAP 31 and 9th Cir. R. 31-2.1.

Failure of the appellant to comply with the Time Schedule Order will result in
automatic dismissal of the appeal. See 9th Cir. R. 42-1.

                                             FOR THE COURT:

                                             MOLLY C. DWYER
                                             CLERK OF COURT

                                             By: John Brendan Sigel
                                             Deputy Clerk
                                             Ninth Circuit Rule 27-7
